

EXECUTION COPY
 
Exhibit 10.4
 
REGISTRATION RIGHTS AGREEMENT
 
among
 
BRIDGE CAPITAL HOLDINGS
 
and
 
THE HOLDERS NAMED HEREIN

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
Section 1.
 
DEFINITIONS
 
1
         
1.1.
 
Defined Terms
 
1
         
1.2.
 
General Interpretive Principles
 
4
         
Section 2.
 
REGISTRATION RIGHTS
 
4
         
2.1.
 
Shelf Registration
 
4
         
2.2.
 
Demand Registrations
 
5
         
2.3.
 
Incidental Registrations
 
7
         
2.4.
 
Black-out Periods
 
9
         
2.5.
 
Registration Procedures
 
10
         
2.6.
 
Underwritten Offerings
 
14
         
2.7.
 
No Inconsistent Agreements; Additional Rights
 
14
         
2.8.
 
Registration Expenses
 
15
         
2.9.
 
Indemnification
 
15
         
2.10.
 
Rules 144 and 144A
 
18
         
Section 3.
 
MISCELLANEOUS
 
18
         
3.1.
 
Term
 
18
         
3.2.
 
Injunctive Relief
 
18
         
3.3.
 
Attorneys’ Fees
 
19
         
3.4.
 
Notices
 
19
         
3.5.
 
Successors, Assigns and Transferees
 
20
         
3.6.
 
Governing Law; Service of Process; Consent to Jurisdiction
 
20
         
3.7.
 
Headings
 
20
         
3.8.
 
Severability
 
20
         
3.9.
 
Amendment; Waiver
 
21
         
3.10.
  
Counterparts
  
21


 
i

--------------------------------------------------------------------------------

 

REGISTRATION RIGHTS AGREEMENT
 
REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of December 17, 2008
by and between Bridge Capital Holdings, a California corporation (the “Issuer”)
and Carpenter Fund Manager GP, LLC (the “Manager”) on behalf of and as General
Partner of each of the following investment-related limited partnerships:
Carpenter Community BancFund, L.P.; Carpenter Community BancFund-A, L.P.; and
Carpenter Community BancFund-CA, L.P. (collectively, the “Investors”).
 
Recitals
 
WHEREAS, the Issuer and the Manager on behalf of the Investors have entered into
Stock Purchase Agreement (the “Stock Purchase Agreement”) pursuant to which the
Investors shall, among other things, be issued shares of Series B Preferred
Stock and shares of Series B-1 Preferred Stock, each of which are convertible
into Common Stock of the Company; and
 
WHEREAS, as an inducement to the Investors to enter into the Stock Purchase
Agreement, the Issuer has agreed to provide the registration rights set forth in
this Agreement;
 
Agreement
 
NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
covenants and agreements of the parties hereto, and for other good and valuable
consideration the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
 
Section 1.  DEFINITIONS
 
1.1.  Defined Terms.  As used in this Agreement, the following terms shall have
the meanings set forth in this Section 1.  All other capitalized terms shall
have the meaning ascribed to them in the Stock Purchase Agreement.
 
“Adverse Disclosure” means public disclosure of material non-public information,
which disclosure in the good faith judgment of the Board of Directors of the
Issuer after consultation with counsel to the Issuer (i) would be required to be
made in any Registration Statement so that such Registration Statement would not
be materially misleading, (ii) would not be required to be made at such time but
for the filing of such Registration Statement and (iii) would have a material
adverse effect on the Issuer or its business or on the Issuer’s ability to
effect a material acquisition, disposition or financing.
 
“Agreement” has the meaning set forth in the preamble hereto.
 
“Board of Directors” means the Board of Directors of the Issuer.
 
“Certificate of Determination” means the Certificate of Determination of the
Issuer for the Series B Preferred Stock and the Series B-1 Preferred Stock.

 
1

--------------------------------------------------------------------------------

 
 
“Common Stock” means the common stock of the Issuer and any securities of the
Issuer or successor of the Issuer into which such Common Stock is reclassified
or reconstituted or into which such stock is converted or otherwise exchanged in
connection with a combination of shares, recapitalization, merger, sale of
assets, consolidation or other reorganization or otherwise.
 
“Demand Registration” has the meaning set forth in Section 2.2(a).
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor thereto, and any rules and regulations promulgated thereunder, all as
the same shall be in effect from time to time.
 
“FINRA” means the Financial Industry Regulatory Authority.
 
 “holder” or “holders” means any holder or holders of Registrable Securities who
is a party hereto or who otherwise agrees in writing to be bound by the
provisions of this Agreement pursuant to Section 3.5.
 
“Incidental Registration” has the meaning set forth in Section 2.3(a).
 
 “Investors” has the meaning set forth in the preamble hereto.
 
“Issuer” has the meaning set forth in the preamble and shall include the
Issuer’s successors by merger, acquisition, reorganization or otherwise.
 
“Loss” has the meaning set forth in Section 2.9(a).
 
“Manager” has the meaning set forth in the preamble hereto.
 
 “Person” means any individual, firm, limited liability company or partnership,
joint venture, corporation, joint stock company, trust or unincorporated
organization, incorporated or unincorporated association, government (or any
department, agency or political subdivision thereof) or other entity of any
kind.
 
“Preferred Stock” means the Series B Preferred Stock and the Series B-1
Preferred Stock.
 
“Prospectus” means the prospectus included in any Registration Statement, all
amendments and supplements to such prospectus and all material incorporated by
reference in such prospectus.

 
2

--------------------------------------------------------------------------------

 

“Registrable Securities” means (i) all outstanding shares of Series B Preferred
Stock, (ii) all outstanding shares of the Series B-1 Preferred Stock, (iii) all
shares of Common Stock issued and issuable upon conversion of the Series B
Preferred Stock and the Series B-1 Preferred Stock, (iv) all shares of Common
Stock issued and issuable as a dividend in kind on the Series B Preferred Stock
and the Series B-1 Preferred Stock, and (v) any shares of Common Stock or other
securities that may be issued or distributed or be issuable in respect thereof
by way of, share split or other distribution, merger, consolidation, exchange
offer, recapitalization or reclassification or similar transaction or exercise
or conversion or adjustment; provided however that any of the foregoing
securities shall cease to be “Registrable Securities” to the extent (i) a
Registration Statement with respect to their sale has been declared effective
under the Securities Act and they have been disposed of pursuant to such
Registration Statement, (ii) they have been distributed pursuant to Rule 144 (or
any similar provision then in force) under the Securities Act or are
transferable pursuant to such rule (without volume limitation or method of sale
restrictions); or (iii) they shall have been otherwise transferred and (A) new
certificates for them not bearing a legend restricting transfer under the
Securities Act shall have been delivered by the Issuer and (B) may be publicly
resold (without volume or method of sale restrictions) without registration
under the Securities Act.  For purposes of this Agreement, a “class” of
Registrable Securities shall mean all Registrable Securities with the same terms
and a “percentage” (or a “majority”) of the Registrable Securities (or, where
applicable, of any other securities) shall be determined based on the number of
shares of such securities, in the case of Registrable Securities which are
equity securities.
 
“registration” means a registration of the Registrable Securities for sale to
the public under a Registration Statement.
 
“Registration Statement” means any registration statement of the Issuer filed
with, or to be filed with, the SEC under the rules and regulations promulgated
under the Securities Act, including the Prospectus, amendments and supplements
to such registration statement, including post-effective amendments, and all
exhibits and all material incorporated by reference in such registration
statement.
 
“SEC” means the Securities and Exchange Commission.
 
“Securities Act” means the Securities Act of 1933, as amended, and any successor
thereto, and any rules and regulations promulgated thereunder, all as the same
shall be in effect from time to time.
 
“Series B Preferred Stock” means the Series B Preferred Stock issued pursuant to
the Stock Purchase Agreement.
 
“Series B-1 Preferred Stock” means the Series B-1 Preferred Stock issued
pursuant to the Stock Purchase Agreement.  .
 
“Shelf Registration” means a registration effected pursuant to Section 2.1.
 
“Shelf Registration Statement” means a Registration Statement of the Issuer
filed with the SEC on Form S-3 (or any successor form or other appropriate form
under the Securities Act) for an offering to be made on a continuous or delayed
basis pursuant to Rule 415 under the Act (or any similar rule that may be
adopted by the SEC) covering the Registrable Securities.
 
“TARP Securities” includes any preferred stock and warrants sold to the United
States Department of the Treasury pursuant to the TARP Capital Purchase Plan and
any shares of common stock issued upon exercise or conversion thereof.
 
  “Underwritten Offering” means a registration in which securities of the Issuer
are sold to an underwriter or underwriters on a firm commitment basis for
reoffering to the public.

 
3

--------------------------------------------------------------------------------

 
 
1.2.  General Interpretive Principles.  Whenever used in this Agreement, except
as otherwise expressly provided or unless the context otherwise requires, any
noun or pronoun shall be deemed to include the plural as well as the singular
and to cover all genders.  The name assigned this Agreement and the section
captions used herein are for convenience of reference only and shall not be
construed to affect the meaning, construction or effect hereof.  Unless
otherwise specified, the terms “hereof,” “herein,” “hereunder” and similar terms
refer to this Agreement as a whole (including the exhibits, schedules and
disclosure statements hereto), and references herein to Sections refer to
Sections of this Agreement.
 
Section 2.  REGISTRATION RIGHTS
 
2.1.          Shelf Registration.
 
(a)           Filing.  Subject to Section 2.1(c), on or before the 45th day
following a request by one or more holders of Registrable Securities, file with
the SEC a Shelf Registration Statement relating to the offer and sale of the
requested Registrable Securities by the holders thereof from time to time in
accordance with the methods of distribution elected by such holders and shall
use its reasonable best efforts to cause such Shelf Registration Statement to be
declared effective under the Securities Act.
 
(b)           Continued Effectiveness.  Subject to Section 2.1(c), the Issuer
shall use its reasonable best efforts to keep the Shelf Registration Statement
continuously effective in order to permit the Prospectus forming a part thereof
to be usable by the holders until the earlier of (i) the termination of this
Agreement or (ii) the date when all of the Registerable Securities thereunder
have been sold or are no longer Registerable Securities.  The Issuer shall not
be deemed to have used its reasonable best efforts to keep the Shelf
Registration Statement effective if the Issuer voluntarily takes any action or
omits to take any action that would result in the inability of any holder of
Registrable Securities covered by such Registration Statement to be able to
offer and sell any such Registrable Securities during the term of this
Agreement, unless such action or omission is required by applicable law.
 
(c)           Suspension of Registration.  If the filing, initial effectiveness
or continued use of the Shelf Registration Statement at any time would require
the Issuer to make an Adverse Disclosure, the Issuer may, upon giving prompt
written notice of such action to the holders, delay the filing or initial
effectiveness of, or suspend use of, the Shelf Registration Statement; provided,
however, that the Issuer shall not be permitted to do so (A) more than one time
during any six month period, (B) for a period exceeding 45 days on any one
occasion or (C) for a period exceeding 90 days in any 12 month period.  In the
event the Issuer exercises its rights under the preceding sentence, the holders
agree to suspend, immediately upon their receipt of the notice referred to
above, their use of the Prospectus relating to the Shelf Registration in
connection with any sale or offer to sell Registrable Securities. The Issuer
shall immediately notify the holders upon the expiration of any period during
which it exercised its rights under this Section 2.1(c). The Issuer represents
that it has no knowledge of any circumstance that would reasonably be expected
to cause the Issuer to exercise its rights under this Section 2.1(c).

 
4

--------------------------------------------------------------------------------

 

(d)           Underwritten Offering.  If the holders of not less than a majority
of any class of Registrable Securities included in any offering pursuant to the
Shelf Registration Statement so elect, such offering shall be in the form of an
Underwritten Offering and the Issuer, if necessary, shall amend or supplement
the Shelf Registration Statement for such purpose.  The holders of a majority of
the class of Registrable Securities included in such Underwritten Offering
shall, after consulting with the Issuer, have the right to select the managing
underwriter or underwriters for the offering.
 
(e)           Effect on Demand and Incidental Registration Obligation.  The
provisions of Section 2.2 shall not apply to a class of Registrable Securities
at any time the Issuer has filed and is maintaining the effectiveness of a Shelf
Registration Statement for such class and is complying with its obligations
under this Section 2.1 with respect to all Registrable Securities, but the
provisions of Section 2.3 shall apply whether or not the Issuer has filed and is
maintaining the effectiveness of a Shelf Registration Statement.
 
2.2.  Demand Registrations.
 
 
(a)
Demand by Holders

 
(1)           At any time the holders of not less than 25 percent of any class
of the Registrable Securities may make a written request to the Issuer for
registration of all or part of the Registrable Securities held by such
holders.  Any such requested registration shall hereinafter be referred to as a
“Demand Registration.”  Each request for a Demand Registration shall specify the
aggregate amount of Registrable Securities to be registered and the intended
methods of disposition thereof.
 
(2)           Within ten days following receipt of any request for a Demand
Registration, the Issuer shall deliver written notice of such request to all
other holders of Registrable Securities of the class or classes to be
registered.  Thereafter, the Issuer shall include in such Demand Registration
any additional Registrable Securities of each such class which the holder or
holders thereof have requested in writing be included in such Demand
Registration, provided that all requests therefor have been received by the
Issuer within ten days of the Issuer’s having sent the applicable notice to such
holder or holders.  All such requests shall specify the aggregate amount and
class of Registrable Securities to be registered and the intended method of
distribution of the same.  The Issuer may not include in such registration
additional securities of the class or classes of the Registrable Securities to
be registered hereunder, including securities to be sold for the Issuer’s own
account or for the account of Persons who are not holders of Registrable
Securities.
 
(3)           As promptly as practicable (and, in any event, within 45 days)
following receipt of a request for a Demand Registration, the Issuer shall file
a Registration Statement relating to such Demand Registration and shall use its
reasonable best efforts to cause such Registration Statement to be declared
effective under the Securities Act.
 
(b)           Limitation on Demand Registrations.  In no event shall the Issuer
be required to effect more than two Demand Registrations, nor shall the Issuer
be required to effect more than one Demand Registration in any six month period.

 
5

--------------------------------------------------------------------------------

 

(c)           Demand Withdrawal.  A holder may withdraw its Registrable
Securities from a Demand Registration at any time.  If all such holders do so,
the Issuer shall cease all efforts to secure registration and such registration
nonetheless shall be deemed a Demand Registration for purposes of Section 2.2(b)
unless the withdrawal is based on (i) the reasonable determination of the
holders who requested such registration that there has been, since the date of
such request, a material adverse change in the business or prospects of the
Issuer or in general market conditions or (ii) the acts or omissions of the
Issuer.
 
(d)           Effective Registration.  The Issuer shall be deemed to have
effected a Demand Registration if the applicable Registration Statement is
declared effective by the SEC and remains effective for not less than 180 days
(or such shorter period as will terminate when all Registrable Securities
covered by such Registration Statement have been sold or withdrawn), or, if such
Registration Statement relates to an Underwritten Offering, such longer period
as, in the opinion of counsel for the underwriter or underwriters, is required
by law for the delivery of a Prospectus in connection with the sale of
Registrable Securities by an underwriter or dealer.  No Demand Registration
shall be deemed to have been effected if an Underwritten Offering is
contemplated by such Demand Registration and the conditions to closing specified
in the applicable underwriting agreement are not satisfied by reason of a
wrongful act, misrepresentation or breach of such underwriting agreement or this
Agreement by the Issuer.
 
(e)           Suspension of Registration.  If the filing, initial effectiveness
or continued use of a Registration Statement in respect of a Demand Registration
would result in an effective registration statement within 90 days of a
underwritten offering by the Company of its equity securities for its own
accounts or at any time would require the Issuer to make an Adverse Disclosure,
the Issuer may, upon giving prompt written notice of such action to the holders,
delay the filing or initial effectiveness of, or suspend use of, the such
Registration Statement; provided however that such right to delay registration
shall be exercised by the Issuer (A) only if the Issuer h generally exercised
(or is concurrently exercising) similar black-out rights against holders of
similar securities that have registration rights and (2) not more than three
times during any 12-month period and not more than 90 days in the aggregate in
any 12-month period.  In the event the Issuer exercises its rights under the
preceding sentence, the holders agree to suspend, immediately upon their receipt
of the notice referred to above, their use of the Prospectus relating to the
Demand Registration in connection with any sale or offer to sell Registrable
Securities.  The Issuer shall immediately notify the holders of the expiration
of any period during which it exercised its rights under this Section
2.2(e).  The Issuer represents that it has no knowledge of any circumstance that
would reasonably be expected to cause the Issuer to exercise its rights under
this Section 2.2(e).
 
(f)           Underwritten Offering.  If the holders of not less than a majority
of the Registrable Securities of any class which are included in any offering
pursuant to a Demand Registration so elect, such offering shall be in the form
of an Underwritten Offering.  The holders of a majority of the class of
Registrable Securities included in such Underwritten Offering shall, after
consulting with the Issuer, have the right to select the managing underwriter or
underwriters for the offering subject to the right of the Issuer to select one
co-managing underwriter reasonably acceptable to such holders.

 
6

--------------------------------------------------------------------------------

 

(g)           Priority of Securities Registered Pursuant to Demand
Registrations.  If the managing underwriter or underwriters of a proposed
Underwritten Offering of a class of Registrable Securities included in a Demand
Registration (or, in the case of a Demand Registration not being underwritten,
the holders of a majority of a class of Registrable Securities included in such
Registration Statement), inform the holders of such Registrable Securities in
writing that, in its or their opinion, the number of securities of such class
requested to be included in such Demand Registration exceeds the number which
can be sold in such offering without being likely to have a significant adverse
effect on the price, timing or distribution of the class of securities offered
or the market for the class of securities offered, the number of Registrable
Securities of such class that can be included without having such an adverse
effect shall be allocated pro rata among the holders which have requested
participation in the Demand Registration (based, for each such holder, on the
percentage derived by dividing (i) the number of Registrable Securities of such
class which such holder has requested to include in such Demand Registration by
(ii) the aggregate number of Registrable Securities of such class which all such
holders have requested to include).   To the extent that any Registrable
Securities requested to be registered are so excluded, the holders shall have
the right to one additional Demand Registration under this Section 2.2.
 
(h)           Registration Statement Form.  Registrations under this Section 2.2
shall be on such appropriate registration form of the SEC (i) as shall be
selected by the Issuer and as shall be reasonably acceptable to the holders of a
majority of each class of Registrable Securities requesting participation in the
Demand Registration and (ii) as shall permit the disposition of the Registrable
Securities in accordance with the intended method or methods of disposition
specified in the applicable holders’ requests for such registration.
 
2.3.  Incidental Registrations.
 
 
(a)
Participation

 
(1)           If the Issuer at any time proposes to file a Registration
Statement with respect to any offering of its securities for its own account or
for the account of any holders of its securities (other than (A) a registration
under Section 2.1 or 2.2 hereof, (B) a registration on Form S-4 or S-8 or any
successor form to such forms, or (C) a registration of securities solely
relating to an offering and sale to employees or directors of the Issuer
pursuant to any employee stock plan or other employee benefit plan arrangement,
then, as soon as practicable (but in no event less than 20 days prior to the
proposed date of filing such Registration Statement), the Issuer shall give
written notice of such proposed filing to all holders of Registrable Securities,
and such notice shall offer the holders of such Registrable Securities the
opportunity to register such number of Registrable Securities as each such
holder may request in writing (an “Incidental Registration”).  Subject to
Section 2.3(b), the Issuer shall include in such Registration Statement all such
Registrable Securities which are requested to be included therein within 20 days
after the receipt by such holder of any such notice.  If at any time after
giving written notice of its intention to register any securities and prior to
the effective date of the Registration Statement filed in connection with such
registration, the Issuer shall determine for any reason not to register or to
delay registration of such securities, the Issuer may, at its election, give
written notice of such determination to each holder of Registrable Securities
and, (x) in the case of a determination not to register, shall be relieved of
its obligation to register any Registrable Securities in connection with such
registration, and (y) in the case of a determination to delay registering, shall
be permitted to delay registering any Registrable Securities for the same period
as the delay in registering such other securities.

 
7

--------------------------------------------------------------------------------

 
 
(2)           If the offering pursuant to an Incidental Registration is to be an
Underwritten Offering, then each holder making a request for its Registrable
Securities to be included therein must, and the Issuer shall make such
arrangements with the underwriters so that each such holder may participate in
such Underwritten Offering on the same terms as the Issuer and other Persons
selling securities in such Underwritten Offering.  If the offering pursuant to
such registration is to be on any other basis, then each holder making a request
for an Incidental Registration pursuant to this Section 2.3(a) must participate
in such offering on such basis.
 
(3)           Each holder of Registrable Securities shall be permitted to
withdraw all or part of such holder’s Registrable Securities from an Incidental
Registration at any time; provided however that, except in the case of a
withdrawal pursuant to Section 2.6(b), the Issuer shall be entitled to
reimbursement from the holder of such withdrawn Registrable Securities for any
SEC registration fees incurred by the Issuer in connection with the registration
of the Registrable Securities being withdrawn.
 
(b)           Priority of Incidental Registration.  If the managing underwriter
or underwriters of any proposed Underwritten Offering of a class of securities
included in an Incidental Registration (or in the case of an Incidental
Registration not being underwritten, the Issuer) informs the holders of
Registrable Securities of any class sought to be included in such registration
in writing that, in its or their opinion, the total amount or kind of securities
which such holders and any other Persons intend to include in such offering
exceeds the number which can be sold in such offering without being likely to
have a significant adverse effect on the price, timing or distribution of the
class or classes of the securities offered or the market for the class or
classes of securities offered or the Issuer’s common stock, then the securities
of each class to be included in such registration shall be allocated as follows:
 
(1)           first, 100% of the securities that the Issuer or (subject to
Section 2.7) any Person (other than a holder of Registrable Securities)
exercising a contractual right to demand registration has proposed to sell shall
be included therein, if any;
 
(2)           second, and only if all the securities referenced in clause (i)
have been included, the number of Registrable Securities of such class, if any,
that, in the opinion of such underwriter or underwriters (or in the case of an
Incidental Registration not being underwritten, the Issuer), can be sold without
having such adverse effect shall be included therein, with such number to be
allocated pro rata among the holders which have requested participation in the
Incidental Registration (based, for each such holder, on the percentage derived
by dividing (x) the number of Registrable Securities of such class which such
holder has requested to include in such Incidental Registration by (y) the
aggregate number of Registrable Securities of such class which all such holders
have requested to include); and
 
(3)           third, and only if all of the Registrable Securities referenced in
clauses (1) and (2) have been included, any other securities eligible for
inclusion in such registration shall be included therein.

 
8

--------------------------------------------------------------------------------

 
 
2.4.  Black-out Periods
 
(a)           Black-out Periods for Holders.  In the event of a registration by
the Issuer, the holders of Registrable Securities agree, if (i) requested by the
Issuer (or, in the case of an Underwritten Offering, by the managing underwriter
or underwriters) and (ii) such holders are offered an opportunity to participate
in such registration pursuant to Section 2.3(a) without any exclusion of holder
securities pursuant to Section 2.3(b), not to effect any public sale or
distribution (excluding any sale pursuant to Rule 144 or Rule 144A under the
Securities Act) of any securities (except, in each case, as part of the
applicable registration, if permitted) which securities are the same as or
similar to those being registered in connection with such registration, or which
are convertible into or exchangeable or exercisable for such securities, during
the period beginning seven days before, and ending 90 days (or such lesser
period as may be permitted by the Issuer or such managing underwriter or
underwriters) after, the effective date of the Registration Statement filed in
connection with such registration, to the extent such holders are timely
notified in writing by the Issuer or the managing underwriter or underwriters.
 
 
(b)
Black-out Period for the Issuer and Others.

 
(1)           In the case of a registration of a class of Registrable Securities
pursuant to Section 2.1 or 2.2 (involving the offering and sale of equity
securities or securities convertible into or exchangeable for equity
securities), the Issuer agrees, if requested by the holders of a majority of
such class of Registrable Securities to be sold pursuant to the such
registration (or, in the case of an Underwritten Offering, by the managing
underwriter or underwriters in such Underwritten Offering), not to effect (or
register for sale) any public sale or distribution of any securities which are
the same as or similar to those being registered, or which are convertible into
or exchangeable or exercisable for such securities, during the period beginning
seven days before, and ending 90 days (or such lesser period as may be permitted
by such holders or such underwriter or underwriters) after, the effective date
of the Registration Statement filed in connection with such registration (or, in
the case of an Underwritten Offering under the Shelf Registration, the date of
the closing under the underwriting agreement in connection therewith), to the
extent the Issuer is timely notified in writing by a holder of Registrable
Securities covered by such Registration Statement or the managing underwriter or
underwriters.  Notwithstanding the foregoing, the Issuer may effect a public
sale or distribution of securities of the type described above and during the
periods described above if the same (A) is made pursuant to registrations on
Forms S-4 or S-8 or any successor form to such forms, or (B) as part of any
registration of securities for offering and sale to employees or directors of
the Issuer pursuant to any employee stock plan or other employee benefit plan
arrangement.
 
(2)           The Issuer agrees to use all reasonable efforts to obtain from
each holder of restricted securities of the Issuer which are the same as or
similar to those being registered by the Issuer, or which are convertible into
or exchangeable or exercisable for any of its securities, an agreement not to
effect any public sale or distribution of such securities (other than securities
purchased in a public offering) during any period referred to in this Section
2.4(b), except as part of any such registration if permitted.  Without limiting
the foregoing (but subject to Section 2.7), if after the date hereof the Issuer
grants any Person (other than a holder of Registrable Securities or TARP
Securities) any rights to demand or participate in a registration, the Issuer
agrees that the agreement with respect thereto shall include such Person’s
agreement as contemplated by the previous sentence.

 
9

--------------------------------------------------------------------------------

 
 
2.5.  Registration Procedures.
 
(a)           In connection with the Issuer’s registration obligations in this
Agreement, the Issuer will, subject to the limitations set forth herein, use its
reasonable best efforts to effect any such registration so as to permit the sale
of the applicable Registrable Securities in accordance with the intended method
or methods of distribution thereof as expeditiously as reasonably practicable,
and in connection therewith the Issuer will:
 
(1)           before filing a Registration Statement or Prospectus, or any
amendments or supplements thereto and in connection therewith,  furnish to the
underwriter or underwriters, if any, and to one representative of the holders of
each class of the Registrable Securities covered by such Registration Statement,
copies of all documents prepared to be filed, which documents will be subject to
the review of such underwriters and such holders and their respective counsel
and, except in the case of a registration under Section 2.3, not file any
Registration Statement or Prospectus or amendments or supplements thereto to
which the holders of a majority of the class of Registrable Securities covered
by the same or the underwriter or underwriters, if any, shall reasonably object;
 
(2)           prepare and file with the SEC such amendments or supplements to
the applicable Registration Statement or Prospectus as may be (A) reasonably
requested by any participating holder (to the extent such request relates to
information relating to such holder); (B) necessary to keep such registration
effective for the period of time required by this Agreement or (C) reasonably
requested by the holders of a majority of any class of the participating
Registrable Securities;
 
(3)           notify the selling holders of Registrable Securities and the
managing underwriter or underwriters, if any, and (if requested) confirm such
advice in writing, as soon as reasonably practicable after notice thereof is
received by the Issuer (A) when the applicable Registration Statement or any
amendment thereto has been filed or becomes effective and when the applicable
Prospectus or any amendment or supplement thereto has been filed, (B) of any
written comments by the SEC or any request by the SEC or any other federal or
state governmental authority for amendments or supplements to such Registration
Statement or Prospectus or for additional information, (C) of the issuance by
the SEC of any stop order suspending the effectiveness of such Registration
Statement or any order preventing or suspending the use of any preliminary or
final Prospectus or the initiation or threat of any proceedings for such
purposes and (D) of the receipt by the Issuer of any notification with respect
to the suspension of the qualification of the Registrable Securities for
offering or sale in any jurisdiction or the initiation or threat of any
proceeding for such purpose;

 
10

--------------------------------------------------------------------------------

 

(4)           promptly notify each selling holder of Registrable Securities and
the managing underwriter or underwriters, if any, when the Issuer becomes aware
of the happening of any event as a result of which the applicable Registration
Statement or Prospectus (as then in effect) contains any untrue statement of a
material fact or omits to state a material fact necessary to make the statements
therein (in the case of the Prospectus and any preliminary Prospectus, in light
of the circumstances under which they were made) not misleading or, if for any
other reason it shall be necessary to amend or supplement such Registration
Statement or Prospectus in order to comply with the Securities Act and, in
either case as promptly as reasonably practicable thereafter, prepare and file
with the SEC an amendment or supplement to such Registration Statement or
Prospectus which will correct such statement or omission or effect such
compliance;
 
(5)           make every reasonable effort to prevent or obtain at the earliest
possible moment the withdrawal of any stop order with respect to the applicable
Registration Statement or other order suspending the use of any preliminary or
final Prospectus;
 
(6)           promptly incorporate in a Prospectus supplement or post-effective
amendment to the applicable Registration Statement such information as the
managing underwriter or underwriters, if any, or the holders of a majority of
the Registrable Securities of the class being sold agree should be included
therein relating to the plan of distribution with respect to such Registrable
Securities; and make all required filings of such Prospectus supplement or
post-effective amendment as soon as reasonably practicable after being notified
of the matters to be incorporated in such Prospectus supplement or
post-effective amendment;
 
(7)           furnish to each selling holder of Registrable Securities and each
managing underwriter, if any, without charge, as many conformed copies as such
holder or managing underwriter may reasonably request of the applicable
Registration Statement;
 
(8)           deliver to each selling holder of Registrable Securities and each
managing underwriter, if any, without charge, as many copies of the applicable
Prospectus (including each preliminary Prospectus) as such holder or managing
underwriter may reasonably request (it being understood that the Issuer consents
to the use of the Prospectus by each of the selling holders of Registrable
Securities and the underwriter or underwriters, if any, in connection with the
offering and sale of the Registrable Securities covered by the Prospectus) and
such other documents as such selling holder or managing underwriter may
reasonably request in order to facilitate the disposition of the Registrable
Securities by such holder or underwriter;
 
(9)           on or prior to the date on which the applicable Registration
Statement is declared effective, use its reasonable best efforts to register or
qualify such Registrable Securities for offer and sale under the securities or
“Blue Sky” laws of each state and other jurisdiction of the United States, as
any such selling holder or underwriter, if any, or their respective counsel
reasonably requests in writing, and do any and all other acts or things
reasonably necessary or advisable to keep such registration or qualification in
effect so as to permit the commencement and continuance of sales and dealings in
such jurisdictions for as long as may be necessary to complete the distribution
of the Registrable Securities covered by the Registration Statement; provided,
however, that the Issuer will not be required to qualify generally to do
business in any jurisdiction where it is not then so qualified or to take any
action which would subject it to taxation or general service of process in any
such jurisdiction where it is not then so subject;

 
11

--------------------------------------------------------------------------------

 
 
(10)           cooperate with the selling holders of Registrable Securities and
the managing underwriter, underwriters or agent, if any, to facilitate the
timely preparation and delivery of certificates representing Registrable
Securities to be sold and not bearing any restrictive legends;
 
(11)           not later than the effective date of the applicable Registration
Statement, provide a CUSIP number for all Registrable Securities and provide the
applicable transfer agent with printed certificates for the Registrable
Securities which certificates shall be in a form eligible for deposit with The
Depository Trust Company;
 
(12)           obtain for delivery to the holders of each class of Registrable
Securities being registered and to the underwriter or underwriters, if any, an
opinion or opinions from counsel for the Issuer dated the effective date of the
Registration Statement or, in the event of an Underwritten Offering, the date of
the closing under the underwriting agreement, in customary form, scope and
substance, which counsel and opinions shall be reasonably satisfactory to a
majority of the holders of each such class and underwriter or underwriters, if
any, and their respective counsel;
 
(13)           in the case of an Underwritten Offering, obtain for delivery to
the Issuer and the underwriter or underwriters, if any, with copies to the
holders of Registrable Securities included in such registration, a cold comfort
letter from the Issuer’s independent certified public accountants in customary
form and covering such matters of the type customarily covered by cold comfort
letters as the managing underwriter or underwriters reasonably request, dated
the date of execution of the underwriting agreement and brought down to the
closing under the underwriting agreement;
 
(14)           cooperate with each seller of Registrable Securities and each
underwriter or agent, if any, participating in the disposition of such
Registrable Securities and their respective counsel in connection with any
filings required to be made with the FINRA;
 
(15)           use its reasonable best efforts to comply with all applicable
rules and regulations of the SEC and make generally available to its security
holders, as soon as reasonably practicable (but not more than 15 months) after
the effective date of the applicable Registration Statement, an earnings
statement satisfying the provisions of Section 11(a) of the Securities Act and
the rules and regulations promulgated thereunder;
 
(16)           provide and cause to be maintained a transfer agent and registrar
for all Registrable Securities covered by the applicable Registration Statement
from and after a date not later than the effective date of such Registration
Statement;
 
(17)           cause all Registrable Securities of a class covered by the
applicable Registration Statement to be listed on each securities exchange on
which any of the Issuer’s securities of such class are then listed or quoted and
on each inter-dealer quotation system on which any of the Issuer’s securities of
such class are then quoted;

 
12

--------------------------------------------------------------------------------

 

(18)           make available upon reasonable notice at reasonable times and for
reasonable periods for inspection by a representative appointed by the holders
of a majority of the Registrable Securities of each class covered by the
applicable Registration Statement, by any managing underwriter or underwriters
participating in any disposition to be effected pursuant to such Registration
Statement and by any attorney, accountant or other agent retained by such
sellers or any such managing underwriter, all pertinent financial and other
records, pertinent corporate documents and properties of the Issuer, and cause
all of the Issuer’s officers, directors and employees and the independent public
accountants who have certified its financial statements to make themselves
available to discuss the business of the Issuer and to supply all information
reasonably requested by any such seller, underwriter, attorney, accountant or
agent in connection with such Registration Statement as shall be necessary to
enable them to exercise their due diligence responsibility (subject to the entry
by each party referred to in this clause (18) into customary confidentiality
agreements in a form reasonably acceptable to the Issuer);
 
(19)           in the case of  an Underwritten Offering, cause the senior
executive officers of the Issuer to participate in the customary “road show”
presentations that may be reasonably requested by the managing underwriter in
any such Underwritten Offering and otherwise to facilitate, cooperate with, and
participate in each proposed offering contemplated herein and customary selling
efforts related thereto; and
 
(20)           promptly after the issuance of an earnings release or upon the
request of any holder, prepare a current report on Form 8-K with respect to such
earnings release or a matter of disclosure as requested by such holder and file
such Form 8-K with the SEC.
 
(b)           The Issuer may require each selling holder of Registrable
Securities as to which any registration is being effected to furnish to the
Issuer such information regarding the distribution of such Securities and such
other information relating to such holder and its ownership of the applicable
Registrable Securities as the Issuer may from time to time reasonably
request.  Each holder of Registrable Securities agrees to furnish such
information to the Issuer and to cooperate with the Issuer as necessary to
enable the Issuer to comply with the provisions of this Agreement.  The Issuer
shall have the right to exclude any holder that does not comply with the
preceding sentence from the applicable registration.
 
(c)           Each holder of Registrable Securities agrees by acquisition of
such Registrable Securities that, upon receipt of any notice from the Issuer of
the happening of any event of the kind described in Section 2.5(a)(4), such
holder will discontinue disposition of its Registrable Securities pursuant to
such Registration Statement until such holder’s receipt of the copies of the
supplemented or amended Prospectus contemplated by Section 2.5(a)(4), or until
such holder is advised in writing by the Issuer that the use of the Prospectus
may be resumed, and has received copies of any additional or supplemental
filings that are incorporated by reference in the Prospectus and, if so directed
by the Issuer, such holder will deliver to the Issuer (at the Issuer’s expense)
all copies, other than permanent file copies then in such holder’s possession,
of the Prospectus covering such Registrable Securities which are current at the
time of the receipt of such notice.  In the event that the Issuer shall give any
such notice in respect of a Demand Registration, the period during which the
applicable Registration Statement is required to be maintained effective shall
be extended by the number of days during the period from and including the date
of the giving of such notice to and including the date when each seller of
Registrable Securities covered by such Registration Statement either receives
the copies of the supplemented or amended Prospectus contemplated by Section
2.5(a)(4) or is advised in writing by the Issuer that the use of the Prospectus
may be resumed.

 
13

--------------------------------------------------------------------------------

 
 
2.6.  Underwritten Offerings.
 
(a)           Underwriting Agreements.  If requested by the underwriters for any
Underwritten Offering requested by holders pursuant to Section 2.1 or 2.2, the
Issuer and the holders of Registrable Securities to be included therein shall
enter into an underwriting agreement with such underwriters, such agreement to
be reasonably satisfactory in substance and form to the Issuer, the holders of a
majority of each class of the Registrable Securities to be included in such
Underwritten Offering and the underwriters, and to contain such terms and
conditions as are generally prevailing in agreements of that type, including,
without limitation, indemnities no less favorable to the recipient thereof than
those provided in Section 2.9.  The holders of any Registrable Securities to be
included in any Underwritten Offering pursuant to Section 2.3 shall enter into
such an underwriting agreement at the request of the Issuer.  All of the
representations and warranties by, and the other agreements on the part of, the
Issuer to and for the benefit of such underwriters included in each such
underwriting agreement shall also be made to and for the benefit of such holders
and any or all of the conditions precedent to the obligations of such
underwriters under such underwriting agreement be conditions precedent to the
obligations of such holders.  No holder shall be required in any such
underwriting agreement to make any representations or warranties to or
agreements with the Issuer or the underwriters other than representations,
warranties or agreements regarding such holder, such holders Registrable
Securities, such holder’s intended method of distribution and any other
representations required by law.
 
(b)           Price and Underwriting Discounts.  In the case of an Underwritten
Offering requested by holders pursuant to Section 2.1 or 2.2, the price,
underwriting discount and other financial terms for each class of Registrable
Securities of the related underwriting agreement shall be determined by the
holders of a majority of such class of Registrable Securities.  In the case of
any Underwritten Offering pursuant to Section 2.3, such price, discount and
other terms shall be determined by the Issuer, subject to the right of the
holders to withdraw their request to participate in the registration pursuant to
Section 2.3(a)(3) after being advised of such price, discount and other terms.
 
(c)           Participation in Underwritten Offerings.  No holder may
participate in an Underwritten Offering unless such Person (i) agrees to sell
such Person’s securities on the basis provided in any underwriting arrangements
approved by the Persons entitled to approve such arrangements and (ii) completes
and executes all questionnaires, powers of attorney, indemnities, underwriting
agreements and other documents required under the terms of such underwriting
arrangements.
 
2.7.  No Inconsistent Agreements; Additional Rights.  Other than any agreement
concerning TARP Securities, the Issuer will not enter into, and is not currently
a party to, any agreement which is, or could be, inconsistent with the rights
granted to the holders of Registrable Securities by this Agreement.
 
14

--------------------------------------------------------------------------------


 
2.8.  Registration Expenses.

(a)           The Issuer shall pay all of the expenses set forth in this
paragraph (a) in connection with a registration under this Agreement of
Registrable Securities.   Such expenses are (i) all registration and filing
fees, and any other fees and expenses associated with filings required to be
made with the SEC or the FINRA, (ii) all fees and expenses of compliance with
state securities or “Blue Sky” laws, (iii) all printing, duplicating, word
processing, messenger, telephone, facsimile and delivery expenses (including
expenses of printing certificates for the Registrable Securities in a form
eligible for deposit with The Depository Trust Company and of printing
prospectuses), (iv) all fees and disbursements of counsel for the Issuer and of
all independent certified public accountants of the Issuer, (v) Securities Act
liability insurance or similar insurance if the Issuer so desires or the
underwriter or underwriters, if any, so require in accordance with
then-customary underwriting practice, (vi) all fees and expenses incurred in
connection with the listing of the Registrable Securities on any securities
exchange or the quotation of the Registrable Securities on any inter-dealer
quotation system, (vii) expenses of  counsel to the underwriters and (viii) all
applicable rating agency fees with respect to any applicable Registrable
Securities.  In addition, in all cases the Issuer shall pay its internal
expenses (including, without limitation, all salaries and expenses of its
officers and employees performing legal or accounting duties), the expense of
any audit and the fees and expenses of any Person, including special experts,
retained by the Issuer.  In addition, the Issuer shall pay all reasonable fees
and disbursements of one law firm or other counsel selected by the holders of a
majority of the Registrable Securities being registered and all fees and
expenses of accountants to the holders of Registrable Securities being sold but,
in any case, not to exceed, in the aggregate, $40,000 per registration
statement.
 
(b)           The Issuer shall also be required to pay any other costs or
expenses in the course of the transactions contemplated hereby; provided
however, underwriting discounts and commissions and transfer taxes attributable
to the sale of Registrable Securities shall be paid by holders participating in
the offering.
 
2.9. Indemnification.
 
(a)           Indemnification by the Issuer.  The Issuer agrees to indemnify and
hold harmless, to the full extent permitted by law, each holder of Registrable
Securities and their respective officers, directors, advisors and agents and
employees and each Person who controls (within the meaning of the Securities Act
or the Exchange Act) such Persons from and against any and all losses, claims,
damages, liabilities (or actions or proceedings in respect thereof, whether or
not such indemnified party is a party thereto) and expenses (including
reasonable costs of investigation and legal expenses), joint or several (each, a
“Loss” and collectively “Losses”), arising out of or based upon (i) any untrue
or alleged untrue statement of a material fact contained in any Registration
Statement under which such Registrable Securities were registered under the
Securities Act (including any final, preliminary or summary Prospectus contained
therein or any amendment thereof or supplement thereto or any documents
incorporated by reference therein) or (ii) any omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein (in the case of a Prospectus or preliminary Prospectus,
in light of the circumstances under which they were made) not misleading;
provided, however, that the Issuer shall not be liable to any indemnified party
in any such case to the extent that any such Loss arises out of or is based upon
an untrue statement or alleged untrue statement or omission or alleged omission
made in any such Registration Statement in reliance upon and in conformity with
written information furnished to the Issuer by such holder expressly for use in
the preparation thereof.  This indemnity shall be in addition to any liability
the Issuer may otherwise have.  Such indemnity shall remain in full force and
effect regardless of any investigation made by or on behalf of such holder or
any indemnified party and shall survive the transfer of such securities by such
holder. The Issuer will also indemnify, if applicable and if requested,
underwriters, selling brokers, dealer managers and similar securities industry
professionals participating in any distribution pursuant hereto, their officers
and directors and each Person who controls such Persons (within the meaning of
the Securities Act and the Exchange Act) to the same extent as provided above
with respect to the indemnification of the Indemnified Persons.

 
15

--------------------------------------------------------------------------------

 
 
(b)           Indemnification by the Holders.  Each selling holder of
Registrable Securities agrees (severally and not jointly) to indemnify and hold
harmless, to the full extent permitted by law, the Issuer, its directors and
officers and each Person who controls the Issuer (within the meaning of the
Securities Act and the Exchange Act) from and against any Losses resulting from
any untrue statement of a material fact or any omission of a material fact
required to be stated in the Registration Statement under which such Registrable
Securities were registered under the Securities Act (including any final,
preliminary or summary Prospectus contained therein or any amendment thereof or
supplement thereto or any documents incorporated by reference therein), or
necessary to make the statements therein (in the case of a Prospectus or
preliminary Prospectus, in light of the circumstances under which they were
made) not misleading, to the extent, but only to the extent, that such untrue
statement or omission had been contained in any information furnished in writing
by such selling holder to the Issuer specifically for inclusion in such
Registration Statement.  This indemnity shall be in addition to any liability
such holder may otherwise have.  Such indemnity shall remain in full force and
effect regardless of any investigation made by or on behalf of the Issuer or any
indemnified party.  In no event shall the liability of any selling holder of
Registrable Securities hereunder be greater in amount than the dollar amount of
the proceeds received by such holder under the sale of the Registrable
Securities giving rise to such indemnification obligation.  The Issuer shall be
entitled to receive indemnities from, if applicable and if requested,
underwriters, selling brokers, dealer managers and similar securities industry
professionals participating in the distribution, to the same extent as provided
above (with appropriate modification) with respect to information so furnished
in writing by such Persons specifically for inclusion in any Prospectus or
Registration Statement.  Each holder also shall indemnify any underwriters of
the Registrable Securities, their officers and directors and each Person who
controls such underwriters (within the meaning of the Securities Act) to the
same extent as provided above with respect to the indemnification of the Issuer.

 
16

--------------------------------------------------------------------------------

 

(c)           Conduct of Indemnification Proceedings.  Any Person entitled to
indemnification hereunder will (i) give prompt written notice to the
indemnifying party of any claim with respect to which it seeks indemnification
(provided, however, that any delay or failure to so notify the indemnifying
party shall relieve the indemnifying party of its obligations hereunder only to
the extent, if at all, that it is actually and materially prejudiced by reason
of such delay or failure) and (ii) permit such indemnifying party to assume the
defense of such claim with counsel reasonably satisfactory to the indemnified
party; provided, however, that any Person entitled to indemnification hereunder
shall have the right to select and employ separate counsel and to participate in
the defense of such claim, but the fees and expenses of such counsel shall be at
the expense of such Person unless (A) the indemnifying party has agreed in
writing to pay such fees or expenses, (B) the indemnifying party shall have
failed to assume the defense of such claim within a reasonable time after having
received notice of such claim from the Person entitled to indemnification
hereunder and to employ counsel reasonably satisfactory to such Person, (C) in
the reasonable judgment of any such Person, based upon advice of its counsel, a
conflict of interest exists between such Person and the indemnifying party with
respect to such claims or (D) the indemnified party has reasonably concluded
(based on advice of counsel) that there may be legal defenses available to it or
other indemnified parties that are different from or in addition to those
available to the indemnifying party (in which case, if the Person notifies the
indemnifying party in writing that such Person elects to employ separate counsel
at the expense of the indemnifying party, the indemnifying party shall not have
the right to assume the defense of such claim on behalf of such Person).  If
such defense is not assumed by the indemnifying party, the indemnifying party
will not be subject to any liability for any settlement made without its
consent, but such consent may not be unreasonably withheld; provided, however,
that an indemnifying party shall not be required to consent to any settlement
involving the imposition of equitable remedies or involving the imposition of
any material obligations on such indemnifying party other than financial
obligations for which such indemnified party will be indemnified hereunder.  If
the indemnifying party assumes the defense, the indemnifying party shall have
the right to settle such action without the consent of the indemnified party;
provided, however, that the indemnifying party shall be required to obtain such
consent (which consent shall not be unreasonably withheld) if the settlement
includes any admission of wrongdoing on the part of the indemnified party or any
restriction on the indemnified party or its officers or directors.  No
indemnifying party shall consent to entry of any judgment or enter into any
settlement which does not include as an unconditional term thereof the giving by
the claimant or plaintiff to each indemnified party of an unconditional release
from all liability in respect to such claim or litigation.  The indemnifying
party or parties shall not, in connection with any proceeding or related
proceedings in the same jurisdiction, be liable for the reasonable fees,
disbursements and other charges of more than one separate firm (together with
one firm of local counsel) at any one time from all such indemnified party or
parties unless (x) the employment of more than one counsel has been authorized
in writing by the indemnifying party or parties (y) a conflict or potential
conflict exists or may exist (based on advice of counsel to an indemnified
party) between such indemnified party and the other indemnified parties or (z)
an indemnified party has reasonably concluded (based on advice of counsel) that
there may be legal defenses available to it that are different from or in
addition to those available to the other indemnified parties,  in each of which
cases the indemnifying party shall be obligated to pay the reasonable fees and
expenses of such additional counsel or counsels.

 
17

--------------------------------------------------------------------------------

 

(d)           Contribution.  If for any reason the indemnification provided for
in the paragraphs (a) and (b) of this Section 2.9 is unavailable to an
indemnified party or insufficient to hold it harmless as contemplated by
paragraphs (a) and (b) of this Section 2.9, then the indemnifying party shall
contribute to the amount paid or payable by the indemnified party as a result of
such Loss in such proportion as is appropriate to reflect the relative fault of
the indemnifying party on the one hand and the indemnified party on the
other.  The relative fault shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the indemnifying party or the indemnified party and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such untrue statement or omission.  Notwithstanding anything in this
Section 2.9(d) to the contrary, no indemnifying party (other than the Issuer)
shall be required pursuant to this Section 2.9(d) to contribute any amount in
excess of the amount by which the net proceeds received by such indemnifying
party from the sale of Registrable Securities in the offering to which the
Losses of the indemnified parties relate exceeds the amount of any damages which
such indemnifying party has otherwise been required to pay by reason of such
untrue statement or omission.  The parties hereto agree that it would not be
just and equitable if contribution pursuant to this Section 2.9(d) were
determined by pro rata allocation or by any other method of allocation that does
not take account of the equitable considerations referred to in the immediately
preceding paragraph.  No person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation. If indemnification is available under this Section 2.9, the
indemnifying parties shall indemnify each indemnified party to the full extent
provided in Sections 2.9(a) and 2.9(b) hereof without regard to the relative
fault of said indemnifying parties or indemnified party.
 
2.10.  Rules 144 and 144A.  The Issuer covenants that it will file the reports
required to be filed by it under the Securities Act and the Exchange Act and the
rules and regulations adopted by the SEC thereunder (or, if the Issuer is not
required to file such reports, it will, upon the request of any holder of
Registrable Securities after the transfer date, make publicly available other
information so long as necessary to permit sales pursuant to Rule 144 or 144A
under the Securities Act, and it will take such further action as any holder of
Registrable Securities may reasonably request, all to the extent required from
time to time to enable such holder to sell Registrable Securities without
registration under the Securities Act within the limitation of the exemptions
provided by (i) Rule 144 or 144A or Regulation S under the Securities Act, as
such Rules may be amended from time to time, or (ii) any similar rule or
regulation hereafter adopted by the SEC.  Upon the request of any holder of
Registrable Securities, the Issuer will deliver to such holder a written
statement as to whether it has complied with such requirements and, if not, the
specifics thereof.
 
Section 3. MISCELLANEOUS
 
3.1.  Term.  This Agreement shall terminate upon termination of the Stock
Purchase Agreement and if the transactions contemplated by the Stock Purchase
Agreement are completed on the date as of which (A) all of the Registrable
Securities have been sold pursuant to a Registration Statement (but in no event
prior to the applicable period referred to in Section 4(3) of the Securities Act
and Rule 174 thereunder) or (B) the holders are permitted to sell their
Registrable Securities under Rule 144 under the Securities Act (or any similar
provision then in force permitting the sale of restricted securities) without
limitation on the amount of securities sold or the manner of sale.  The
provisions of Section 2.9 and Section 2.10 shall survive any termination after
completion of the transactions contemplated by the Stock Purchase Agreement.
 
3.2.  Injunctive Relief.  It is hereby agreed and acknowledged that it will be
impossible to measure in money the damages that would be suffered if the parties
fail to comply with any of the obligations herein imposed on them and that in
the event of any such failure, an aggrieved Person will be irreparably damaged
and will not have an adequate remedy at law.  Any such Person shall, therefore,
be entitled (in addition to any other remedy to which it may be entitled in law
or in equity) to injunctive relief, including, without limitation, specific
performance, to enforce such obligations, and if any action should be brought in
equity to enforce any of the provisions of this Agreement, none of the parties
hereto shall raise the defense that there is an adequate remedy at law.

 
18

--------------------------------------------------------------------------------

 
 
3.3.  Attorneys’ Fees.  In any action or proceeding brought to enforce any
provision of this Agreement or where any provision hereof is validly asserted as
a defense, the successful party shall, to the extent permitted by applicable
law, be entitled to recover reasonable attorneys’ fees in addition to any other
available remedy.
 
3.4.  Notices.  All notices, other communications or documents provided for or
permitted to be given hereunder, shall be made in writing and shall be given
either personally by hand-delivery, by facsimile transmission, by mailing the
same in a sealed envelope, registered first-class mail, postage prepaid, return
receipt requested, or by air courier guaranteeing overnight delivery:
 
(a)           if to the Issuer to:
 
BRIDGE CAPITAL HOLDINGS.
55 Almaden Boulevard
San Jose, California 95113
Attention: Chief Financial Officer
Facsimile No.: (408) 423-8520

 
with copies to:
Bingham McCutchen LP
Three Embarcadero Center
San Francisco, California 94111
Attention: James M. Rockett
Facsimile No.: (415) 393-2286
 
(b)           if to the Manager to:
Carpenter Fund Manager GP, LLC
5 Park Plaza, Suite 950
Irvine, California 92614
Attn:    Robert E. Sjogren, Secretary
Voice:  (949) 261-8888
Facsimile No.: (949) 261-0880
 
with copies to:
Manatt, Phelps & Phillips, LLP
695 Town Center Drive, 14th Floor
Costa Mesa, California   92626
Attn:   Angelee J. Harris
Tel:  (714) 338-2720
Fax: (714) 371-2550

 
19

--------------------------------------------------------------------------------

 
 
Each holder, by written notice given to the Issuer in accordance with this
Section 3.4 may change the address to which notices, other communications or
documents are to be sent to such holder.  All notices, other communications or
documents shall be deemed to have been duly given: (i) at the time delivered by
hand, if personally delivered; (ii) when receipt is acknowledged in writing by
addressee, if by facsimile transmission; (iii) five business days after having
been deposited in the mail, postage prepaid, if mailed by first class mail; and
(iv) on the first business day with respect to which a reputable air courier
guarantees delivery; provided, however, that notices of a change of address
shall be effective only upon receipt.
 
3.5.  Successors, Assigns and Transferees.
 
(a)           The registration rights of any holder under this Agreement with
respect to any Registrable Securities may be transferred and assigned, provided,
however, that no such assignment shall be binding upon or obligate the Issuer to
any such assignee unless and until the Issuer shall have received notice of such
assignment as herein provided and a written agreement of the assignee to be
bound by the provisions of this Agreement.  Any transfer or assignment made
other than as provided in the first sentence of this Section 3.5 shall be null
and void.
 
(b)           This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto, and their respective successors and permitted
assigns.
 
3.6. Governing Law; Service of Process; Consent to Jurisdiction.
 
(a)           THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF CALIFORNIA APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED WITHIN THE STATE.
 
(b)           To the fullest extent permitted by applicable law, each party
hereto (i) agrees that any claim, action or proceeding by such party seeking any
relief whatsoever arising out of, or in connection with, this Agreement or the
transactions contemplated hereby shall be brought only in the United States
District Court for the Northern District of California and in any California
State court located in the City of San Jose or San Francisco and not in any
other State or Federal court in the United States of America or any court in any
other country, (ii) agrees to submit to the exclusive jurisdiction of such
courts located in the State of California for purposes of all legal proceedings
arising out of, or in connection with, this Agreement or the transactions
contemplated hereby and (iii) irrevocably waives any objection which it may now
or hereafter have to the laying of the venue of any such proceeding brought in
such a court and any claim that any such proceeding brought in such a court has
been brought in an inconvenient forum.
 
3.7.  Headings.  The section and paragraph headings contained in this Agreement
are for reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.
 
3.8.  Severability.  Whenever possible, each provision or portion of any
provision of this Agreement will be interpreted in such manner as to be
effective and valid under applicable law but if any provision or portion of any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable law in any jurisdiction, such invalidity,
illegality or unenforceability will not affect any other provision or portion of
any provision in such jurisdiction, and this agreement will be reformed,
construed and enforced in such jurisdiction as if such invalid, illegal or
unenforceable provision or portion of any provision had never been contained
therein.

 
20

--------------------------------------------------------------------------------

 
 
3.9.  Amendment; Waiver.
 
(a)           This Agreement may not be amended or modified and waivers and
consents to departures from the provisions hereof may not be given, except by an
instrument or instruments in writing making specific reference to this Agreement
and signed by the Issuer, the holders of a majority of Registrable Securities of
each class then outstanding.  Each holder of any Registrable Securities at the
time or thereafter outstanding shall be bound by any amendment, modification,
waiver or consent authorized by this Section 3.9(a), whether or not such
Registrable Securities shall have been marked accordingly.
 
(b)           The waiver by any party hereto of a breach of any provision of
this Agreement shall not operate or be construed as a further or continuing
waiver of such breach or as a waiver of any other or subsequent breach. Except
as otherwise expressly provided herein, no failure on the part of any party to
exercise, and no delay in exercising, any right, power or remedy hereunder, or
otherwise available in respect hereof at law or in equity, shall operate as a
waiver thereof, nor shall any single or partial exercise of such right, power or
remedy by such party preclude any other or further exercise thereof or the
exercise of any other right, power or remedy.
 
3.10.  Counterparts.  This Agreement may be executed in any number of separate
counterparts and by the parties hereto in separate counterparts each of which
when so executed shall be deemed to be an original and all of which together
shall constitute one and the same agreement.
 
21

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this instrument to be duly
executed as of the date first written above.
 
BRIDGE CAPITAL HOLDINGS
   
By:
          /s/ Daniel P. Myers
 
Daniel P. Meyers, President and CEO
   
CARPENTER FUND MANAGER GP, LLC
 
By:
          /s/ James B. Jones
 
James B. Jones, Managing Member


 
22

--------------------------------------------------------------------------------

 